Citation Nr: 0100965	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  99-20 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel
INTRODUCTION

The veteran served on active duty from August 1967 to 
December 1969.

This appeal arose from a May 1999 rating decision of the 
Fargo, North Dakota, Department of Veterans Affairs (VA), 
Regional Office (RO), which confirmed the prior denial of 
service connection for PTSD issued in June 1989.  In November 
1999, the veteran testified at a personal hearing at the RO.  

A review of the record indicated that the RO denied 
entitlement to service connection in June 1989; the veteran 
was informed of this denial on June 14, 1989.  He failed to 
timely appeal this decision.  In May 1999, the RO issued a 
rating decision which appeared to reopen the prior denial and 
denied entitlement to service connection.  However, according 
to Barnett v. Brown, 8 Vet. App. 1 (1995); aff'd Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996), the Board must make its 
own determination as to whether new and material evidence has 
been submitted to reopen a claim, regardless of the finding 
of the RO.  Therefore, the issue has been characterized as 
noted on the title page.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for PTSD 
in February 1984, at which time it was found that this 
disorder was not present; in June 1989, the RO again denied 
service connection, finding that the evidence was 
insufficient to establish the presence of PTSD.

2.  Evidence submitted subsequent to the June 1989 decision 
is relevant to and probative of the question of whether the 
appellant suffers from PTSD as a result of his service, and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.



CONCLUSION OF LAW

New and material evidence to reopen the claim for service 
connection for PTSD has been submitted.  38 U.S.C.A. §§ 1110, 
5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 
3.304(f), 20.302 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The applicable criteria state that a notice of disagreement 
shall be filed within one year from the date of mailing of 
the notification of the initial review and determination; 
otherwise, that determination will become final and is not 
subject to revision on the same factual basis.  The date of 
the notification will be considered the date of mailing for 
purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302 (2000).  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A.§ 5108 (West 
1991).  "New and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in conjunction with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000).

Initially, it is noted that the evidence to be reviewed for 
sufficiency to reopen a claim is the evidence submitted since 
the most recent final denial of the claim on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

According to the applicable regulation, service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of 38 C.F.R. § 3.1(y) and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2000).

The evidence which was of record when the RO last considered 
this issue in June 1989 will be briefly summarized.  The 
veteran's DD-214 showed that he had received the National 
Defense Service Medal and the Vietnam Service Medal.  There 
was no indication that he had received any combat badges.  
His service medical records included an entrance examination 
performed in January 1967 which, despite his complaints of 
depression and excessive worry, found that he was 
psychiatrically normal.  On September 23, 1969, he was 
referred for a psychological assessment; he was not found to 
be suffering from any psychosis or other mental disorder at 
that time.  No clinical diagnosis was warranted.  He was then 
discharged from service; the December 1969 separation 
examination noted that he was psychiatrically within normal 
limits.

A January 1984 VA outpatient treatment record noted the 
veteran's statements that he had seen two dead Americans that 
he had known.  He also claimed to have been involved in 
shooting a group of Vietnamese at a short distance.  He 
denied any frequent recollections of his war experiences, 
nightmares or feelings that the war was recurring.  There was 
no evidence of constricted affect, he denied guilt feelings 
and there was no avoidance of activities which would arouse 
recollections of the war.  The impression was that he did not 
fit the category of PTSD.  

Based upon this evidence, a decision was rendered by the RO 
in February 1984, which denied service connection for PTSD.  
It was found that this disorder had not been shown by the 
evidence of record.

The veteran was hospitalized at a VA facility between January 
and February 1984 (the report of this hospitalization was 
received at the RO in March 1984).  He had a significant 
history of alcohol dependence, including a pathological 
pattern of abuse, increased tolerance, withdrawal symptoms in 
the form of tremors, blackouts, loss of control, excessive 
guilt and remorse, solitary use and significant family, 
occupational, social and economic impairment.  Results of 
psychological testing were unremarkable.

A decision was then rendered by the RO in June 1989 which 
again denied entitlement to service connection for PTSD.  It 
was found that, based upon the evidence then of record, that 
there was insufficient evidence to establish the existence of 
PTSD.

The evidence received following the June 1989 unappealed RO 
decision will also be briefly summarized.  In May 1998, the 
RO received evidence that indicated that between May 1985 and 
May 1986, the veteran had been seen at a private facility for 
the treatment of issues concerning his parents and his 
relationships which caused him to be angry.  In May 1985, he 
admitted to having molested his daughter when she was five 
and to various affairs with younger women.  He was oriented 
in three spheres, his memory was intact and he had some 
insight into his problems, although he had poor judgment.  He 
denied any thought content abnormalities.  An MMPI conducted 
in May 1986 was found to be invalid due to evidence of a 
"panicky" test taking attitude.  There were an excessive 
number of rare and unlikely responses.

VA outpatient treatment records developed between January 
1989 and March 1990, showed that the veteran was seen on 
January 18, 1989 after his wife had left him.  He was noted 
to be very concrete and he stated that he was a 
"perfectionist."  The examiner noted that he could have had 
another personality disorder along with alcoholism, which 
might have been longstanding dating back to service.  In 
September 1989, it was commented that he was frustrated with 
the system, was very impatient and had a very low tolerance 
level.  

On May 16, 1998, the veteran submitted a statement concerning 
his claimed inservice stressors.  He stated that, in 1968, 
the ship he was serving aboard had been subjected to tracer 
fire and that a grenade was exploded near the ship.  Also in 
that year, he recounted an incident that occurred while he 
was loading ammunition aboard.  He stated that he dropped a 
shell due to fatigue; he was then ordered to throw the shell 
overboard, which he did.  However, as he was doing this, the 
ship's 5 inch guns fired and he was almost thrown overboard 
by the recoil.  During a re-fueling stop, his ship was 
approached by a PT boat which had a Viet Cong prisoner 
aboard.  When the prisoner attempted to urinate, he was shot 
and killed by an officer.  He also noted an incident when his 
ship fired at some boats which had gotten too close, even 
though they had women and children aboard.  The survivors 
were attacked by sea snakes.  Finally, he indicated that he 
had been threatened by an officer after he had reportedly 
fallen asleep at the helm, causing the ship to be 20 degrees 
off-course.

Copies of the veteran's personnel records were also received.  
These showed that he had been discharged for homosexual 
involvement, a charge the veteran denies.

In June 1998, the veteran was examined by VA.  During this 
examination, he noted that he had served as a general seaman.  
He again recounted the incidents concerning the Viet Cong 
prisoner who was shot and the survivors who were attacked by 
sea snakes.  He also stated that they had had to throw 
grenades overboard to protect the ship from underwater 
attack.  He said that he had seen people killed and had had 
feelings of intense helplessness and fear during some of the 
attacks on his ship.  He claimed that he had invasive 
thoughts of Vietnam, with occasional nightmares (particularly 
in the past).  Loud noises made him nervous and jumpy and he 
recounted a long history of avoiding thoughts, feelings and 
conversations about Vietnam.  He also avoided Vietnam groups.  
He admitted that he could not recall all aspects of his 
Vietnam service, which at times was due to his heavy 
drinking.  He stated that he felt estranged and unable to 
express affection.  Finally, he commented that his marriage 
was strained.  The objective examination noted that he had no 
trouble with his thought processes or communication.  He was 
oriented in three spheres, and there was no indication of 
memory loss or obsessive-compulsive behaviors.  He speech was 
relevant, logical and of regular rate and rhythm.  There were 
no panic attacks.  An MMPI was noted to be invalid and 
uninterpretable.  The examiner found that he fit the criteria 
for a diagnosis of PTSD.  The Axis I diagnoses were PTSD and 
alcohol dependence in full remission; the Axis II diagnosis 
was personality disorder, not otherwise specified.  

The veteran's case was forwarded to the U.S. Armed Services 
Center for Research of Unit Records for confirmation of his 
alleged stressors.  In January 1999, a reply was received.  
This included copies of the command histories for the ship 
the veteran served aboard during May 2, 1968 to August 1, 
1969.  From July 25 to August 27, 1968, the ship provided 
suppression fire against enemy coastal sites; between 
September 16 and October 11, 1968, gunfire was delivered 
against enemy supply routes, bunkers, assembly areas and 
troop concentrations.  During both of these line periods, the 
ship also destroyed enemy waterborne logistics craft.  The 
ship again provided gunfire support between January 28 and 
February 11 and May 27 to 30, 1969.  On May 24, 1969, the 
deck log showed that the ship appeared to have drawn machine 
gun tracer fire from Pointe Hon Khoi.  Two concussion 
grenades were detonated 40 yards off the port and starboard 
sides to deter swimmers and small craft.  They were unable to 
verify that a Viet Cong prisoner was shot onboard or that 
people in a sinking boat were attacked by sea snakes; in 
order to verify these incidents, the veteran would have to 
provide specific dates.

The veteran testified at a personal hearing at the RO in 
November 1999.  He again described his stressors.  The 
veteran stated that the throwing of concussion grenades 
caused him to experience constant fear.  

In December 1999, the Clinical Coordinator at the Vet Center, 
a social worker, indicated that he had been the veteran's 
primary therapist since December 1992.  He had been seen for 
ongoing issues of rage, depression, and anxiety with 
frustration.  Whenever he would try to identify the triggers 
of his anger and to relinquish his controlling behaviors, his 
frustration would increase, which would in turn confuse him.  
He would then get frustrated with therapy because he believed 
that it had failed, and would turn to different treatments 
that did not help.  It was felt that he suffered from PTSD on 
some level along with depression and anxiety.

The veteran was re-examined by VA in February 2000.  He 
recounted the same incidents about the people being attacked 
by sea snakes and the Viet Cong prisoner being killed.  He 
also stated that he had been physically threatened by a petty 
officer because he had fallen asleep during a watch.  His 
chief complaints were insomnia when he was working as a 
driver, periods of a depressed mood, eating too much to 
compensate for his nerves, low energy, trouble with 
concentration, forgetfulness, and thoughts of harming his 
wife and neighbors.  He described having panic attacks, and 
while he denied being paranoid, he admitted to being 
suspicious that people were talking about him.  He denied 
flashbacks and nightmares and commented that he had been 
sober for 15 years.  The mental status examination found that 
he was cooperative and displayed coherent and spontaneous 
speech.  His mood was relaxed and his affect was broad, 
euthymic and appropriate.  There was no evidence of a thought 
disorder, perceptual disturbances, suicidal ideations or 
delusions.  He had anger towards all types of people.  His 
memory was intact, his general knowledge was average and his 
abstractions were somewhat concrete.  The Axis I diagnoses 
were alcohol dependence in remission; mood disorder, not 
otherwise specified; exhibitionism; and paraphilia.  The Axis 
II diagnosis was antisocial personality disorder.  His anger 
was related to sexual frustration.  The examiner commented 
that "[t]his veteran does not have post traumatic stress 
disorder."

In the instant case, the evidence received after the June 
1989 denial of the claim, including the VA examination 
conducted in June 1998 and the January 1999 letter from the 
U.S. Armed Services Center for Research of Unit Records, is 
clearly relevant to and probative of the question of whether 
the veteran suffers from PTSD related to his period of 
service in Vietnam.  Taking this evidence as credible, for 
the sole purpose of the claim to reopen, it is found that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a) (2000).  When there is 
such evidence, "[t]his does not mean that the claim will 
always be allowed, just that the case will be reopened and 
the new evidence considered in the context of all other 
evidence for a new determination of the issues."  Smith v. 
Derwinski, 1 Vet. App. 178, 180 (1991).


ORDER

New and material evidence having been submitted to reopen the 
veteran's claim for service connection for PTSD, and to this 
extent only, the claim is granted.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

The duty to assist the veteran includes the duty to obtain a 
VA examination which provides an adequate basis upon which to 
determine entitlement to the benefit sought, as well as the 
duty to obtain all relevant treatment records.  Littke v. 
Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

The record in this case included correspondence from the Vet 
Center where the veteran has sought treatment since December 
1992.  However, none of the actual clinical records have been 
obtained and associated with the claims file.  The RO should 
make all reasonable attempts to obtain these records prior to 
a final determination of the claim.

It is further noted that the VA examination conducted in June 
1998 diagnosed PTSD, although the examiner had not provided a 
link between the current symptoms and a verified inservice 
stressor.  See 38 C.F.R. § 3.304(f) (2000).  Moreover, the VA 
examination conducted in February 2000 specifically found 
that the veteran did not suffer from PTSD.  This conflict in 
the medical records must be resolved prior to a final 
disposition of the veteran's claim.  See Ussery v. Brown, 8 
Vet. App. 64 (1995).

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he sign and return a consent 
form authorizing the release to VA of all 
records held by the Vet Center.  Once 
this consent is obtained, the RO should 
contact the Vet Center, 1684 Capitol Way, 
Bismarck, North Dakota 58501 and request 
that they provide copies of the veteran's 
treatment records developed between 
December 1992 and the present.

2.  Once the above-requested records have 
been associated with the claims file, the 
RO should afford the veteran a complete 
VA psychiatric examination.  The examiner 
should, after reviewing all the evidence 
of record, to include any records 
obtained in conjunction with this remand, 
determine whether or not the veteran 
currently suffers from PTSD.  If PTSD is 
diagnosed, the examiner must indicate a 
link, established by the medical 
evidence, between any current symptoms 
and an inservice stressor.  In other 
words, the examiner must indicate whether 
the medical evidence establishes a link 
between the veteran's verified stressors 
(his ship receiving machine gun tracer 
fire and the use of concussion grenades 
off the sides of the ship) and his 
current symptomatology.  The claims 
folder must be made available to the 
examiner to review in conjunction with 
the examination, and the examiner is 
asked to indicate in the examination 
report that the claims file has been 
reviewed.

A complete rationale for any opinions 
expressed must be provided.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes). 




In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 



